Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
In response to the previous Office action, a non-Final rejection (mailed on 08/31/2021), Applicants filed a response and amendment received on 11/30/2021.  Said amendment canceled Claims 2-5, 7-39, amended Claims 1, and added Claims 40-54.  Thus, Claims 1 and 40-54 are at issue and present for examination.  
It is noted by the Examiner that Claim 6 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention in the previous Office actions, a non-Final rejection (mailed on 08/31/2021).

Information Disclosure Statement
Applicants’ filing of information disclosure statement, filed on 11/18/2021, is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The previous objection of Claim 25 is withdrawn because Applicants have canceled claim 25.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of Claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn because Applicants have canceled claim 29.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claim 1 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Weinstein et al. (US Patent Application Publication No. 2011/0016541, see IDS), is withdrawn by virtue of Applicants’ amendment. 


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 1, 12, 13, 15, 19, 21, 25 and 29 under 35 U.S.C. 102(a)(2) as being anticipated by Greenberg et al. (US Patent Application Publication No. 2018/0258424 A1 which claims priority to US Provisional Application No. 62/254114 filed on 11/11/2015) in view of an evidentiary reference of Uniprot Accession No. Q99ZW2 (publically available since July 2012, retrieved from the Internet << https://www.uniprot.org/uniprot/Q99ZW2 >> retrieved on 08/26/21) and Genbank Accession No. AY243025.1 (which was publically available since 04/10/2003, retrieved from the Internet <<https://www.ncbi.nlm.nih.gov/nuccore/AY243025.1>>, retrieved on 08/25/2021), is withdrawn by virtue of Applicants’ amendment.

Claim Rejections - 35 USC § 103 – necessitated by Applicants’ amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 40-54 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US Patent Application Publication No. 2018/0258424 A1 which claims .
The instant claims are drawn to a method for editing a Sodium Voltage-Gated Channel Alpha Subunit 9 (SCN9A) gene in a cell by genome editing comprising: introducing into the cell (a) one or more S. pyogenes Cas9 (spCas9) endonuclease or one or more polynucleotide encoding the one or more spCas9 endonuclease and (b) one or more gRNA or sgRNA or one or more nucleic acid encoding the one or more gRNA or sgRNA, wherein the one or more gRNA or sgRNA comprises a spacer sequence that is complementary to a sequence within or near the SCN9A gene to effect one or more single-strand breaks (SSBs) or double-strand breaks (DSBs) within or near the SCN9A gene or SCN9A regulatory elements that results in one or more permanent insertions, deletions or mutations of at least one nucleotide within or near the SCN9A gene, thereby reducing or eliminating the expression or function of SCN9A gene products, wherein the spacer sequence of the one or more gRNA or sgRNA corresponds to any one of SEQ ID NO: 46832, 49122, 49431, 47474, 47446, 28779, 29821, 28146, 49436, 47224 47462, 47240, 27323, 27522, 27893, 47261, 28137, 49367,47232, 47445, 49313, 47267, 30622, 47231, 26/766, 28139, 46079, 48091, 46833, 26765, 27876, 47241, 47248, 30051, 30111, 28760, 28085, 27254, 30163, 47439, 28774, 47455, 30020, 47236, 28089, 26813, 47464, 28091, 29908, 27892, 28776, 28783, 27252, 29930, or 47625 (boldfaced to note the elected species). 
Greenberg et al. teach a method of using CRISPR/Cas9 genome editing system to knockout a Sodium Voltage-Gated Channel Alpha Subunit 9 (SCN9A) gene to knock out the SCN9A encoding the Nav1.7 sodium channel subunit that is involved in chronic pain (see Tables 2-3; para [0098], [0410]), wherein Cas9 is S. pyogenes Cas9 (identical to Applicants’ SEQ ID NO: 1) which is human codon optimized (see para [0049], [0072]).  See instant SEQ ID NO: 1(top) vs Uniprot Q99ZW2 (bottom) alignment below. 
########################################
# Program: needle
# Rundate: Fri 27 Aug 2021 14:26:15
# Commandline: needle
#    -auto
#    -stdout
#    -asequence emboss_needle-I20210827-142340-0397-15581071-p1m.asequence
#    -bsequence emboss_needle-I20210827-142340-0397-15581071-p1m.bsequence
#    -datafile EBLOSUM62
#    -gapopen 10.0
#    -gapextend 0.5
#    -endopen 10.0
#    -endextend 0.5
#    -aformat3 pair
#    -sprotein1
#    -sprotein2
# Align_format: pair
# Report_file: stdout
########################################

#=======================================
#
# Aligned_sequences: 2
# 1: EMBOSS_001
# 2: EMBOSS_001
# Matrix: EBLOSUM62
# Gap_penalty: 10.0
# Extend_penalty: 0.5
#
# Length: 1368
# Identity:    1368/1368 (100.0%)
# Similarity:  1368/1368 (100.0%)
# Gaps:           0/1368 ( 0.0%)
# Score: 7005.0
# 
#


EMBOSS_001         1 MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGA     50
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001         1 MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGA     50

EMBOSS_001        51 LLFDSGETAEATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHR    100
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001        51 LLFDSGETAEATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHR    100

EMBOSS_001       101 LEESFLVEEDKKHERHPIFGNIVDEVAYHEKYPTIYHLRKKLVDSTDKAD    150
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       101 LEESFLVEEDKKHERHPIFGNIVDEVAYHEKYPTIYHLRKKLVDSTDKAD    150

EMBOSS_001       151 LRLIYLALAHMIKFRGHFLIEGDLNPDNSDVDKLFIQLVQTYNQLFEENP    200
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       151 LRLIYLALAHMIKFRGHFLIEGDLNPDNSDVDKLFIQLVQTYNQLFEENP    200

EMBOSS_001       201 INASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNLIALSLGLTP    250
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       201 INASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGNLIALSLGLTP    250

EMBOSS_001       251 NFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI    300
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       251 NFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI    300

EMBOSS_001       301 LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEI    350
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       301 LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEI    350

EMBOSS_001       351 FFDQSKNGYAGYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLR    400
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       351 FFDQSKNGYAGYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLR    400

EMBOSS_001       401 KQRTFDNGSIPHQIHLGELHAILRRQEDFYPFLKDNREKIEKILTFRIPY    450
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       401 KQRTFDNGSIPHQIHLGELHAILRRQEDFYPFLKDNREKIEKILTFRIPY    450

EMBOSS_001       451 YVGPLARGNSRFAWMTRKSEETITPWNFEEVVDKGASAQSFIERMTNFDK    500
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       451 YVGPLARGNSRFAWMTRKSEETITPWNFEEVVDKGASAQSFIERMTNFDK    500

EMBOSS_001       501 NLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLSGEQKKAIVD    550
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       501 NLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFLSGEQKKAIVD    550

EMBOSS_001       551 LLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI    600
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       551 LLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI    600

EMBOSS_001       601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQ    650
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQ    650

EMBOSS_001       651 LKRRRYTGWGRLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDD    700
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       651 LKRRRYTGWGRLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDD    700

EMBOSS_001       701 SLTFKEDIQKAQVSGQGDSLHEHIANLAGSPAIKKGILQTVKVVDELVKV    750
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       701 SLTFKEDIQKAQVSGQGDSLHEHIANLAGSPAIKKGILQTVKVVDELVKV    750

EMBOSS_001       751 MGRHKPENIVIEMARENQTTQKGQKNSRERMKRIEEGIKELGSQILKEHP    800

EMBOSS_001       751 MGRHKPENIVIEMARENQTTQKGQKNSRERMKRIEEGIKELGSQILKEHP    800

EMBOSS_001       801 VENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDHIVPQSFLKDD    850
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       801 VENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDHIVPQSFLKDD    850

EMBOSS_001       851 SIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL    900
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       851 SIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL    900

EMBOSS_001       901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLI    950
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLI    950

EMBOSS_001       951 REVKVITLKSKLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKK   1000
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001       951 REVKVITLKSKLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKK   1000

EMBOSS_001      1001 YPKLESEFVYGDYKVYDVRKMIAKSEQEIGKATAKYFFYSNIMNFFKTEI   1050
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1001 YPKLESEFVYGDYKVYDVRKMIAKSEQEIGKATAKYFFYSNIMNFFKTEI   1050

EMBOSS_001      1051 TLANGEIRKRPLIETNGETGEIVWDKGRDFATVRKVLSMPQVNIVKKTEV   1100
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1051 TLANGEIRKRPLIETNGETGEIVWDKGRDFATVRKVLSMPQVNIVKKTEV   1100

EMBOSS_001      1101 QTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAYSVLVVAKVE   1150
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1101 QTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAYSVLVVAKVE   1150

EMBOSS_001      1151 KGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK   1200
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1151 KGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK   1200

EMBOSS_001      1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPE   1250
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPE   1250

EMBOSS_001      1251 DNEQKQLFVEQHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDK   1300
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1251 DNEQKQLFVEQHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDK   1300

EMBOSS_001      1301 PIREQAENIIHLFTLTNLGAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQ   1350
                     ||||||||||||||||||||||||||||||||||||||||||||||||||
EMBOSS_001      1301 PIREQAENIIHLFTLTNLGAPAAFKYFDTTIDRKRYTSTKEVLDATLIHQ   1350

EMBOSS_001      1351 SITGLYETRIDLSQLGGD   1368
                     ||||||||||||||||||
EMBOSS_001      1351 SITGLYETRIDLSQLGGD   1368

  Greenberg et al. further teach said method, wherein said Cas9, and one or more of gRNA and/or sgRNA (chemically modified, specifically designed to target SCN9A gene) are encoded by RNA (see para [0342], [0338]; and Figures 1-5) and an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9 vectors (see para [0374]-
Greenberg et al. do not teach a spacer sequence of gRNA or sgRNA which corresponds to that of SEQ ID NO: 47439.  
Waterston teach the SCN9A gene sequence comprising a sequence which is 100% identical to Applicants’ spacer sequence corresponding to SEQ ID NO: 47439 (see below alignment).  
RESULT 1
AC108146
LOCUS       AC108146               91810 bp    DNA     linear   PRI 26-JUL-2016
DEFINITION  Homo sapiens BAC clone RP11-437H3 from 2, complete sequence.
ACCESSION   AC108146
VERSION     AC108146.3
KEYWORDS    HTG.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 91810)
  AUTHORS   Haakenson,W. and Desai,A.
  TITLE     The sequence of Homo sapiens BAC clone RP11-437H3
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 91810)
  AUTHORS   Waterston,R.H.
  TITLE     Direct Submission
  JOURNAL   Submitted (25-JAN-2002) Genome Sequencing Center, Washington
            University School of Medicine, 4444 Forest Park Parkway, St. Louis,
            MO 63108, USA
REFERENCE   3  (bases 1 to 91810)
  AUTHORS   Waterston,R.H.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-FEB-2002) Genome Sequencing Center, Washington
            University School of Medicine, 4444 Forest Park Parkway, St. Louis,
            MO 63108, USA
REFERENCE   4  (bases 1 to 91810)
  AUTHORS   Waterston,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-MAR-2002) Department of Genetics, Washington
            University, 4444 Forest Park Avenue, St. Louis, Missouri 63108, USA
REFERENCE   5  (bases 1 to 91810)
  AUTHORS   Wilson,R.K.
  TITLE     Direct Submission
  JOURNAL   Submitted (21-APR-2005) Genome Sequencing Center, Washington
            University School of Medicine, 4444 Forest Park Parkway, St. Louis,
            MO 63108, USA
COMMENT     On Feb 23, 2002 this sequence version replaced AC108146.2.
            -------------- Genome Center

                Center code: WUGSC
                Web site: http://genome.wustl.edu
                Contact: submissions@watson.wustl.edu
            -------------- Summary Statistics
                Center project name: H_NH0437H03
            --------------.
            
            NOTICE:
            
            This sequence was finished as follows unless otherwise noted:
            all regions were double stranded, sequenced with an alternate
            chemistry, or covered by high quality data (i.e., phred quality >=
            30); an attempt was made to resolve all sequencing problems, such
            as compressions and repeats; all regions were covered by sequence
            from more than one subclone; and the assembly was confirmed by
            restriction digest.
            
            MAPPING INFORMATION:
            Mapping information for this clone was provided by Dr. Wes Warren,
            Department of Genetics, Washington University, St. Louis MO. For
            additional information about the map position of this sequence, see
            http://genome.wustl.edu
            
            SOURCE INFORMATION:
            The RPCI-11 human BAC library was made from the blood of one male
            donor, as described by Osoegawa,K., Woon,P.Y., Zhao,B., Frengen,E.,
            Tateno,M., Catanese,J.J. and de Jong,P.J. (1998) An improved
            approach for construction of bacterial artificial chromosome
            libraries. Genomics 51:1-8. The clone may be obtained either from
            Research Genetics, Inc. (http://www.resgen.com) or Pieter de Jong
            and coworkers at http://www.chori.org
            VECTOR:  pBACe3.6
            
            NEIGHBORING SEQUENCE INFORMATION:
            The clone sequenced to the left is RP11-807A15; the clone sequenced
            to the right is RP11-646I19, 2000 bp overlap.  Actual start of this
            clone is at base position 1 of RP11-437H3; actual end is at base
            position 81866 of RP11-646I19.
            
            There are single plasmid subclone regions from 68172 to 68210 and
            68508 to 68571.
FEATURES             Location/Qualifiers
     source          1..91810
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="2"
                     /clone="RP11-437H3"
                     /clone_lib="RPCI-11"
     gene            complement(7418..67457)
                     /gene="SCN9A"
     mRNA            complement(join(7418..7538,28052..28528,32636..32992,
                     33793..33966,36010..36248,37332..37461,40139..40477,
                     41989..42276,44090..44296,48884..49025,50252..50315,
                     58743..58955,59891..59982,61445..61573,62163..62252,
                     62609..62727,67152..67457))
                     /gene="SCN9A"
CDS             complement(join(<
7418..7538,28052..28528,32636..32992,
                     33793..33966,36010..36248,37332..37461,40139..40477,
                     41989..42276,44090..44296,48884..49025,50252..50315,
                     58743..58955,59891..59982,61445..61573,62163..62252,

                     /gene="SCN9A"
/note="Homo sapiens sodium channel, voltage-gated, type
                     IX, alpha (SCN9A), mRNA.; H_NH0437H03.1;
                     This gene was based on gi(4506812);
                     Continues as H_NH0807A15.1"
                     /codon_start=1
                     /product="unknown"
                     /protein_id="AAY14794.1"
                     /translation="MAMLPPPGPQSFVHFTKQSLALIEQRIAERKSKEPKEEKKDDDE
                     EAPKPSSDLEAGKQLPFIYGDIPPGMVSEPLEDLDPYYADKKTFIVLNKGKTIFRFNA
                     TPALYMLSPFSPLRRISIKILVHSLFSMLIMCTILTNCIFMTMNNPPDWTKNVEYTFT
                     GIYTFESLVKILARGFCVGEFTFLRDPWNWLDFVVIVFAYLTEFVNLGNVSALRTFRV
                     LRALKTISVIPGLKTIVGALIQSVKKLSDVMILTVFCLSVFALIGLQLFMGNLKHKCF
                     RNSLENNETLESIMNTLESEEDFRKYFYYLEGSKDALLCGFSTDSGQCPEGYTCVKIG
                     RNPDYGYTSFDTFSWAFLALFRLMTQDYWENLYQQTLRAAGKTYMIFFVVVIFLGSFY
                     LINLILAVVAMAYEEQNQANIEEAKQKELEFQQMLDRLKKEQEEAEAIA AAAAEYTSI
                     RRSRIMGLSESSSETSKLSSKSAKERRNRRKKKNQKKLSSGEEKGDAEKLSKSESEDS
                     IRRKSFHLGVEGHRRAHEKRLSTPNQSPLSIRGSLFSARRSSRTSLFSFKGRGRDIGS
                     ETEFADDEHSIFGDNESRRGSLFVPHRPQERRSSNISQASRSPPMLPVNGKMHSAVDC
                     NGVVSLVDGRSALMLPNGQLLPEGTTNQIHKKRRCSSYLLSEDMLNDPNLRQRAMSRA
                     SILTNTVEELEESRQKCPPWWYRFAHKFLIWNCSPYWIKFKKCIYFIVMDPFVDLAIT
                     ICIVLNTLFMAMEHHPMTEEFKNVLAIGNLVFTGIFAAEMVLKLIAMDPYEYFQVGWN
                     IFDSLIVTLSLVELFLADVEGLSVLRSFRLLRVFKLAKSWPTLNMLIKIIGNSVGALG
                     NLTLVLAIIVFIFAVVGMQLFGKSYKECVCKINDDCTLPRWHMNDFFHSFLIVFRVLC
                     GEWIETMWDCMEVAGQAMCLIVYMMVMVIGNLVVLNLFLALLLSSFSSDNLTAIEEDP
                     DANNLQIAVTRIKKGINYVKQTLREFILKAFSKKPKISREIRQAEDLNTKKENYISNH
                     TLAEMSKGHNFLKEKDKISGFGSSVDKHLMEDSDGQSFIHNPSLTVTVPIAPGESDLE
                     NMNAEELSSDSDSEYSKVRLNRSSSSECSTVDNPLPGEGEEAEAEPMNSDEPEACFTD
                     "

  Query Match             100.0%;  Score 20;  DB 703;  Length 91810;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAATTTGGGTGGTACCTGAT 20
              ||||||||||||||||||||
Db      41974 CAATTTGGGTGGTACCTGAT 41993
Doudna et al. teach a method of editing target DNA using Cas9/CRISPR system, wherein Cas9 is the spCas9 comprising a nuclear localization signal (NLS), which is within 50 amino acids of the C-terminus of the spCas9 (see para [0692] and [0736]).  Doudna et al. further teach that one or more gRNA or sgRNA is pre-complexed with spCas9 (see Figure 15).  Doudna et al. also teach that such system can be used with any of cell of interest, i.e., a stem cell, an embryonic stem (ES) cell, an induced pluripotent stem (iPS) cell, a germ cell; a somatic cell, e.g. a fibroblast, a hematopoietic cell, a neuron (the Examiner notes that “a neuron” broadly bur reasonably encompasses 
It would have been obvious to one of ordinary skill in the art at the time of filing to practice Cas9/CRISPR methods of editing a target gene such as SCN9A taught by Greenberg et al. and Doudna et al. using gRNA or sgRNA which comprises a spacer sequence which is identical to SCN9A gene taught by Waterston.  A person of ordinary skill in the art (POSITA) would have been motivated to practice such method because SCN9A gene is the target sequence and the gRNA or sgRNA comprising a spacer sequence must comprise complementary sequence to the target sequence.  One would have had a reasonable expectation of success to practice such methods because all of the biochemical reagents required for using spCas9/CRISPR system and SCN9A gene sequence were known and readily available prior to the filing of the instant application as evidenced by the teachings of Greenberg et al., Waterston and Doudna et al.  For the reasons provided herein, the invention as claimed is prima facie obvious over the combined teachings of the prior art. 

Conclusion
Claims 1 and 40-54 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JAE W LEE/
Examiner, Art Unit 1656




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656